DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II in the reply filed on January 25, 2022 is acknowledged.  The traversal is on the ground(s) that there are no particulars regarding what another and materially different process can be used to prepare the claimed product.  This is not found persuasive because the product can be made by another and materially different process, such as with fluoropolymer coatings.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites “A method of preparation of the coating of claim 1” in line 1 and the last lines recites “to yield the coating”; the claimed method prepares a 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 2, 5-7 rejected under 35 U.S.C. 103 as being unpatentable over Hu et al (CN 103586456) in view of Shim et al (US Patent Application 2016/0326326).
Regarding claims 2, 5-7 Hu et al discloses the invention substantially as claimed.  Hu et al teaches producing high dispersibility silver nanopowders (Paragraph 2).  Hu et al further teaches place the silver powder in a solvent and add furfuryl mercaptan, stir at 20-80°C (which overlaps the claimed stirring at room temperature; a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I)) for 2-12 hours, centrifuging, washing with solvent and drying in a vacuum drying oven to obtain the compound grafted on the surface (Paragraphs 12, 18).  Hu et al further teaches the mass ratio of silver powder:solvent:mercaptan is 1:(5-50):(0.1-10) (which satisfies 2:10-100:0.2-20 and satisfies the claimed range of 1-3 parts of silver parties and 0.5-3wt% mercaptan and overlaps the claimed 100 parts of the solvent; a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I)).  Hu et al further teaches the solvent is ethanol, methanol, isopropanol (which satisfies claimed alcohol) prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I)).  Hu et al further teaches the high dispersibility silver powders is added to a solvent and after ultrasonic dispersion is uniform, adding to a polymer such as polyurethane and continue to stir and disperse at a temperature of 30-200°C for about 1-5 hours (Paragraphs 26, 28).  Hu et al further teaches the mass ratio of silver powder:solvent:polymer is 1:(0.1-10):(0.1-4) (which satisfies 2:0.2-20:0.2-8 and satisfies the claimed amount of 0.5 parts of thermoplastic elastomer and overlaps the claimed range of solvent and modified silver particles; a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I)).  Hu et al teaches solvents including toluene (Paragraph 19).  Hu et al further teaches forming a conductive silver glue/paste/ink/film and can be spray coated onto a substrate and dried for 0.5-1.5 hours (Paragraphs 27, 32).  However, Hu et al fails to specifically disclose dispersing by ultrasound in the first step, adding the thermoplastic elastomer and stirring at a temperature of from 30-60°C for 3-12 hours and then adding the modified silver particles and dispersing by ultra sound for 0.5-2 hours and pre-stretching a rubber substrate 2-3 the regular length by external force, spraying on the dispersion, drying the substrate and then removing the external source.

With regard to dispersing by ultrasound in the first step, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a ultrasound step in the first step in order to ensure a uniform dispersion and Hu et al encompasses utilization of ultrasound for enhanced dispersion in the second step, it would only be obvious to the ordinary artisan to add ultrasound dispersion to the first step to enhance the dispersion.
With regard to adding the thermoplastic elastomer and stirring at a temperature of from 30-60°C for 3-12 hours and then adding the modified silver particles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided adding the thermoplastic elastomer and stirring at a temperature of from 30-60°C for 3-12 hours and then adding the modified silver particles in Hu et al as Hu et al teaches the high dispersibility silver powders is added to a solvent and after ultrasonic dispersion is uniform, adding to a polymer such as polyurethane and continue to stir and disperse at a temperature of 30-200°C for about 1-5 hours (Paragraphs 26, 28) which is substantially equivalent in terms of function, manner and result as Hu et al teaches forming a uniform dispersion and teaches an overlapping amount of time to disperse with ultrasound/stir and adds the components in a different order. Changing the order of steps does not render a  Ex parte Rubin, 128 USPQ 440,441,442 (POBA 1959).  In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to not patentably distinguish the processes, see Ex parte Rubin, 128 USPQ 159 (PO BdPatApp 1959).
With regard to pre-stretching a rubber substrate 2-3 the regular length by external force, spraying on the dispersion, drying the substrate and then removing the external source, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided pre-stretching a rubber substrate to lengthen the substrate by external force, spraying on the dispersion, drying the substrate and then removing the external source in Hu et al in view of Shim et al in order to reduce cracking of the coating/film as taught in Shim et al.  With regard to stretching the substrate to 2-3 times the regular length, it would only be obvious to optimize the amount to stretch the substrate depending on the specific substrate and/or coating.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hu et al (CN 103586456) in view of Shim et al (US Patent Application 2016/0326326) as applied to claims 2, 5-7 above, and in further view of Leiterer et al (Fast self-assembly of silver nanoparticle monolayer in hydrophobic environment and its application as SERS substrate).  
Regarding claim 3, Hu et al and Shim et al disclose the invention substantially as claimed.  Hu et al and Shim et al teaches the features above.  However, Hu and Shim et al fail to specifically disclose dodecanethiol.

It would have been obvious to one of ordinary skill in the art to have provided dodecane thiol in Hu et al and Shim et al in view of Leiterer et al in order to form stable particles and prevent agglomeration as taught in Leiterer et al.  It is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Linder 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hu et al (CN 103586456) in view of Shim et al (US Patent Application 2016/0326326) as applied to claims 2, 5-7 above, and in further view of Kwon et al (US Patent Application 2017/0154702).
Regarding claim 4, Hu et al and Shim et al disclose the invention substantially as claimed.  Hu et al and Shim et al teaches the features above.  However, Hu and Shim et al fail to specifically disclose a styrene-butadiene-styrene matrix polymer.
In the same field of endeavor, Kwon teaches a dispersion liquid matrix comprising a solvent, polymer such as a polyurethane or styrene-butadiene-styrene polymer and conductive composite particles (Paragraphs 32, 37-38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted styrene-butadiene-styrene in Hu et al and Shim et al in view of Kwon et al in order to provide a matrix polymer for forming the coating composition as Kwon teaches both polyurethane and styrene-butadiene-styrene are known prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANISHA DIGGS whose telephone number is (571)270-7730. The examiner can normally be reached Monday, Tuesday and Friday, 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TANISHA DIGGS/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        February 26, 2022